United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1485
                                  ___________

Patrick L. McDowell,                    *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
D. Dawson; Shoup; Bucker; Pettus;       * Western District of Missouri.
Barts; Ballinger; Joe Hoffmeister; J.   *
Wade; Supt. Michael Bowersox;           * [UNPUBLISHED]
Missouri Department of Corrections,     *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: February 27, 2007
                               Filed: March 2, 2007
                                ___________

Before COLLOTON, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri prisoner Patrick McDowell appeals the district court’s order
dismissing his 42 U.S.C. § 1983 action against several defendants: the Missouri
Department of Corrections (MDOC) and correctional officers Dawson, Shoup, and
Pettus, functional unit managers Buckner (sued as “Bucker”) and Wade, staff
members Barts, Ballinger, and Hoffmeister, and superintendent Bowersox, all of the
South Central Correctional Center. We grant McDowell leave to appeal in forma
pauperis, deny all other pending motions, and, for the reasons that follow, affirm in
part and reverse and remand in part.

      We conclude that the district court properly dismissed McDowell’s claims
against MDOC, because it is not a “person” under section 1983, see Alsbrook v. City
of Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999) (en banc), against Barts, because
McDowell failed to serve him, see Norsyn, Inc. v. Desai, 351 F.3d 825, 830-31 (8th
Cir. 2003), and against Buckner, Wade, Ballinger, Hoffmeister, and Bowersox,
because McDowell made only conclusory allegations that they denied his rights to due
process. See Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

       The district court dismissed without prejudice McDowell’s claims against
Dawson, Shoup, and Pettus on the ground that McDowell had not demonstrated that
he exhausted administrative remedies for all of his claims against all of the
defendants. As to these claims, we reverse and remand for further consideration in
light of Jones v. Bock, 127 S. Ct. 910, 919-26 (2007). While it is unclear whether
McDowell needed to name all three of these defendants in his administrative
grievances to proceed against them on his intertwined claims, see id. at 923, the
Supreme Court has now declared that courts should not dismiss all of a prisoner’s
claims when his exhaustion of remedies is incomplete. See id. at 925-26. In the
instant case, the district court acknowledged that McDowell had exhausted certain
claims, but concluded under law of this circuit prior to Jones that the case should be
dismissed. We remand the case in light of Jones and leave for the district court to
determine in the first instance which of McDowell’s claims against these three
defendants are properly exhausted. See id. at 923.
                         ______________________________




                                         -2-